Citation Nr: 0614988	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran retired from service in June 2001, after more 
than 20 years active duty.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.


FINDINGS OF FACT

1.  The objective medical evidence fails to demonstrate 
severe pes planus.

2.  The veteran has forward flexion of his back to 90 degrees 
without pain.

3.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is slight, or at most 
moderate.  

4.  The medical evidence of record fails to show severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

5.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

6.  The objective medical evidence of record fails to show a 
neurologic disability associated with the veteran's lower 
back disability.

7.  The veteran has flexion of his left knee to 90 degrees 
without pain, full extension, and no laxity.  






CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2005).

2.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5292 
(2002); 38 C.F.R. § 4.71a, DC 5242 (2005). 

3.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Pes Planus

The veteran's pes planus is currently rated as 10 percent 
under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is 
assigned for moderate pes planus where the weight-bearing 
line is over or medial to great toe, with inward bowing of 
the tendo achillis, and with pain on manipulation and use of 
the feet.  A 30 percent rating is assigned for severe 
bilateral pes planus where there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

The veteran underwent a VA examination in April 2002 at which 
it was noted that he had tenderness in both Achilles.  He was 
flatfooted and the medial malleolus was medially displaced.  
He had full range of motion with dorsiflexion bilaterally of 
20 degrees without pain, and plantar flexion of 45 degrees 
without pain bilaterally.  The examiner diagnosed the veteran 
with bilateral pes planus with moderate functional loss due 
to pain.  

Private treatment records show that the veteran was diagnosed 
with hammer digit syndrome of the left third toe in July 
2003, and that he had an arthroplasty performed on his toe 
later that month.  However, the private treatment records 
fail to address the veteran's pes planus.  (The veteran is 
separately service connected for a hallux valgus deformity of 
the left foot, which issue is not on appeal.)  

At his VA examination, the veteran complained about pain on 
use and corns on his feet since basic training.  However, the 
objective medical evidence fails to demonstrate severe pes 
planus.  There was no marked deformity noted such as 
pronation or abduction; and no objective evidence of swelling 
on use or characteristic callosities.  Additionally, the 
veteran indicated that he could usually walk to the mall 
without any problems.  While the veteran was noted to have 
pain on use of his feet, the examiner indicated that the pain 
was moderate.  As such, it cannot be said based on the 
evidence of record that the veteran's bilateral pes planus is 
severe.

Accordingly, the evidence does not show the criteria 
necessary for a rating in excess of the 10 percent which is 
already assigned for bilateral pes planus; and therefore, the 
veteran's claim is denied.


Lower Back Disability 

The veteran's lower back disability is currently rated as 20 
percent disabling.  During the course of this appeal, the 
criteria for evaluating spine disability changed twice.  The 
first occurred in September 2002, and the second in September 
2003.  In this decision, the Board will consider the criteria 
in effect prior to September 2002; the criteria in effect 
between September 2002 and September 2003; and the criteria 
effective from September 2003.  

Orthopedic considerations

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 20 percent evaluation assigned 
for moderate limitation of motion, and a 40 percent 
evaluation assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Ratings in 
excess of 40 percent were only available if ankylosis was 
present.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2005).

The veteran underwent a VA examination in April 2002 at which 
he displayed 95 degrees of flexion with pain beginning at 90 
degrees; 30 degrees of extension with pain, lateral flexion 
to the left and right of 25 degrees with pain; and rotation 
was 30 degrees with minimal pain.  No swelling or tenderness 
was noted, and straight leg raises were negative.  X-rays 
showed degenerative spondylosis of the lumbar spine.  The X-
rays also showed slight narrowing of the disk space at L4-L5 
which the examiner indicated might mean degenerative disk 
disease.  No ankylosis was noted.

While the veteran had some pain on motion, he had full 
flexion without pain, and he could extend fully, and rotate 
nearly fully, with pain.  As such, the veteran's back 
disability appears to be slight, or at most moderate, under 
the rating criteria; and therefore a rating in excess of 20 
percent is not available under the criteria in effect prior 
to 2003.

Similarly, the medical evidence fails to show that a higher 
rating is warranted under the revised rating criteria.  At 
his VA examination, the veteran demonstrated nearly full 
range of motion in forward flexion, bending to 90 degrees 
without pain, which easily exceeds the 30 degree limitation 
on forward flexion necessary for a 40 percent rating.  

Accordingly, the veteran is not entitled to a rating in 
excess of 20 percent for his lower back disability based 
solely on the orthopedic manifestations of the impairment 
under either the old or revised ratings.

In reaching this conclusion, consideration has been given to 
the implications of 38 C.F.R. § 4.40 and § 4.45, and 
functional loss due to pain or weakness, fatigability, 
incoordination or pain on use.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the medical evidence of 
record fails to show any additional disability is warranted.  
While the veteran was noted to have some back pain, and there 
was some subjective evidence of flare-ups; he still had full 
forward flexion in his back without pain, and the examiner 
opined that the veteran only had moderate functional loss due 
to pain.  VA treatment records similarly fail to show 
significant functional loss.  As such, an additional 
disability rating is not warranted for functional loss due to 
pain or weakness, fatigability, incoordination or pain on 
use.
  
Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 40 
percent rating was assigned for severe IVDS manifested by 
recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate impairment, with recurrent 
attacks.  

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period; a 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between 4 and 6 weeks.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

While the veteran was diagnosed with possible degenerative 
disk disease at a VA examination in April 2002, the evidence 
fails to show that his disk disease has ever been severe 
enough to warrant a 40 percent rating.  At his VA 
examination, the veteran indicated that he had daily back 
pain which would flare up every seven to ten days.  However, 
X-rays only suggested the possibility of disk disease, and 
the examiner opined that the veteran had only moderate 
functional loss due to pain.  As such, the disability picture 
shown by the veteran's back most closely approximates 
moderate IVDS with moderate pain and recurrent attacks, which 
would warrant a 20 percent rating under the old criteria.

Similarly, the veteran's back disability does not warrant a 
rating in excess of 20 percent under the revised criteria for 
IVDS either, as there has been no objective medical evidence 
presented in either the VA examination report or in the 
treatment records which shows that the veteran has been 
prescribed bed rest by a physician to treat his back 
condition since the veteran filed his claim.

As such, a rating in excess of 20 percent is not available 
for IVDS under either the old or revised rating criteria.

Neurologic Considerations

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2002, requires the Board to consider impairment 
from a back disability by combining the chronic orthopedic 
and neurologic manifestations of the disability.  

While the veteran reported occasional radiation of pain out 
to his hips at his VA examination, the objective medical 
evidence fails to show any neurological disability.  At the 
VA examination, the examiner found the veteran to have +5 
strength in his lower extremities, his reflexes were +2 in 
the lower extremities, and vibratory and pinprick tests were 
normal.  VA treatment records from April and December 2003, 
also report that the veteran had normal strength, tone, and 
bulk and that his sensory responses were intact to light 
touch and to warm and cold sensation.

Accordingly, an additional disability rating is not warranted 
for a neurological impairment as a result of the veteran's 
back disability.

As the evidence fails to show a rating in excess of 20 
percent is warranted for the veteran's lower back disability 
under either the old or revised criteria, the veteran's claim 
is denied.

Left Knee Disability 

The veteran's left knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71, DC 5010.

Under DC 5010, traumatic arthritis, when substantiated by X-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. §  4.71a, DC 5010, Note (1).

Limitation of motion of the knees is rated under 38 C.F.R. 
§ 4.71, DCs 5260 & 5261.  Under DC 5260, a 10 percent rating 
is assigned when flexion is limited to 45 degrees, and a 20 
percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees, while a 20 
percent rating is assigned when extension is limited to 15 
degrees.

At a VA examination in April 2002, the veteran was noted to 
have tenderness over the lateral aspect of the knee.  Minimal 
swelling was observed and the veteran had pain on movement, 
although no laxity was noted.  Range of motion testing of the 
veteran's left knee revealed full extension of 0 degrees, and 
flexion to 130 degrees with pain beginning at 90 degrees.  X-
rays showed degenerative joint disease.

VA treatment records have been reviewed, but they fail to 
show a knee disability that is more severe than what was 
shown by the VA examination and X-rays in April 2002.

X-rays have confirmed arthritis in the veteran's left knee.  
However, range of motion testing fails to show limitation of 
motion which is sufficient to warrant a compensable rating, 
as the veteran had full extension, and pain-free flexion to 
90 degrees which is well above the 45 degrees required for a 
compensable rating.  Similarly, X-rays have not shown 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

Additional diagnostic codes have also been considered.  
However, the medical evidence of record fails to show any 
instability of the knee, as the VA examination noted that 
there was no laxity in the veteran's left knee.

Accordingly, a rating in excess of 10 percent for a left knee 
disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2004.  By this, and by previous 
letter, and the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to show up.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his disabilities increased in 
severity was needed, and he has been provided with ample time 
and assistance to acquire any available evidence.  As such, 
he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U.S. Vet. App. Mar. 3, 2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.







ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.

A rating in excess of 20 percent for a lower back disability 
is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


